Citation Nr: 1822348	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-29 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a right clavicle injury (also claimed as a right shoulder fracture).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. As the development directed in an October 2016 remand has been accomplished, the appeal has now been returned to the Board for further action. Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

Residuals of a right clavicle injury are not related to the Veteran's active service and arthritis of the right clavicle was not manifest during active service or within one year of active service.


CONCLUSION OF LAW

The Veteran's right clavicle injury was not incurred or aggravated in service and may not be presumed to have been incurred therein. 38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. § § 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017). The duty to notify has been met. See VA correspondence dated February 2012. Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained. The available record includes available medical treatment and VA examination reports and statements in support of the claim. The Veteran has not identified any additional records that should be obtained prior to appellate consideration. The evidence of record is sufficient for the Board's review. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. See U.S.C. § 5103A; 38 C.F.R. §3.159 (2017). 

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate. The VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159 (c)(4). The available medical evidence is sufficient for adequate determinations. There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C § 1110; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2017) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran maintains that residuals from a right clavicle injury, also claimed as a right shoulder fracture, were incurred in service and his right clavicle symptoms have continued since service. Specifically, the Veteran asserts that he injured his right shoulder in a motorcycle accident which occurred while in service. The Board notes that he is service connected for left shoulder distal fracture.

Service treatment records detail the Veteran seeking treatment for a fractured left shoulder after a motorcycle accident. A February 1978 treatment record confirms the Veteran fractured his left clavicle. There is no mention of a right shoulder fracture or a right shoulder injury in any treatment note concerning the motorcycle accident. There is a single treatment note dated July 1979 which records right shoulder pain. The Board notes that in the treatment note the word "shoulder" is crossed out and replaced with the word "back". Otherwise, service treatment notes are silent as to a diagnosis or treatment for right shoulder injury or pain.

A December 2016 VA examination confirmed diagnosis of right shoulder impingement syndrome and acromioclavicular joint osteoarthritis. The examiner opined that it was less likely than not that the Veteran's right shoulder disability was related to active service. As rationale, the examiner stated that there was no documentation of a right shoulder injury in service treatment records, and the Veteran's x-rays dated June 2014 reflect old trauma to the distal clavicle but did not reflect trauma to the right shoulder.  

A December 2016 VA medical addendum opinion states that there was no documentation to support the Veteran was evaluated for right shoulder condition or pain during his active service. The examiner also noted the first instance of bilateral shoulder pain noted in the Veteran's service treatment records was in March 2014. The examiner confirmed her previous opinion that the Veteran's right shoulder disability was less likely than not related to his military service because of the lack of in-service documentation of injury and the length of time between active service and first report of injury.  

Medical treatment records reflect complaints and treatment of right shoulder pain as well as the Veteran's continued assertion that his right shoulder injury was caused by an in-service motorcycle accident. No medical treatment notes give an etiological opinion concerning the Veteran's right shoulder injury.

Based on a review of the evidence, the Board concludes that service connection for residuals of a right clavicle injury, also claimed as a right should fracture, is not warranted. Although the evidence shows that the Veteran had an incident of left shoulder fracture, there is no evidence that the right shoulder was also injured or treated. The Board notes that there is one note of right shoulder pain, though the word "shoulder" was crossed out and replaced with the word "back". Assuming the treatment note referred to right shoulder pain, it does not establish that any diagnosed disorder is related to military service. Contrary to the Veteran's assertions that both of his shoulders were injured in his motorcycle accident, medical treatment records immediately after the incident only mention treatment to the left clavicle. None of the Veteran's medical treatment records contain any opinion relating a currently diagnosed right shoulder disability as having its onset during his military service. There is no contrary medical opinion of record. 

In light of the lack of any medical opinion that the onset of a currently diagnosed right shoulder disability occurred during service, the Board concludes that the Veteran's current right shoulder disorder did not begin during service. In this case, the contemporaneous service records and post-service treatment records all fail to show that any currently diagnosed right shoulder disability is related to the Veteran's military service or that his right shoulder disability began during service. See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant). 

Furthermore, as the evidence does not show that any arthritis was diagnosed or manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted. Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology. 38 C.F.R. § 3.309. The Board acknowledges the Veteran's reports of having right shoulder problems since service. However, record does not reflect continuity of right shoulder symptomatology since service. In this case, the contemporaneous evidence fails to show a continuity of right shoulder symptomatology following the Veteran's one in-service complaint. See Curry, 7 Vet. App. 59.

The Board has considered the lay statements of the Veteran asserting that an injury which occurred during active duty service caused his right shoulder condition. The Board notes that although lay persons are competent to provide opinions on some medical issues, the specific issue of a relationship between a right shoulder disability and active service is outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). The Board finds that the probative value of the general lay assertions is outweighed by the clinical evidence of record. In this regard, service treatment reports show only one complaint of right shoulder pain. Further, post-service medical records do not reflect any continuity of symptomatology, medical treatment, or other manner of perception of pain or pathology of a right shoulder disability in the year proximately following service. VA examiners considered the Veteran's contentions but found that his current right shoulder disability was not etiologically linked to service, and the Veteran has submitted no competent nexus evidence contrary to the VA examiners' opinions. The Veteran has been allowed ample opportunity to furnish medical evidence in support of his claim, but he has not done so. The Board finds the VA medical examiner's opinions are well-reasoned and thorough, having considered the entire record, including the Veteran's medical history, and provides specific medical evidence for the opinions rendered. They are also not contradicted by any other medical evidence of record. The medical opinions thus warrant probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply, and service connection for residuals of a right clavicle injury, also claimed as a right shoulder fracture, is not warranted. 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).
 
 
ORDER

Entitlement to service connection for residuals of a right clavicle injury (also claimed as a right shoulder fracture) is denied.



____________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


